 82DECISIONSOF NATIONALLABOR RELATIONS BOARDMerrellM.Williams;Boy's Restaurant,Inc.;Girl'sRestaurant;Jumbo's d/b/a Farm Boy Restau-rant;Farm Boy Restaurants Nos. 2 and3 andHotelEmployees and Restaurant EmployeesInternationalUnion,Local703,AFL-CIO.Case 31-CA-1017231March 1986SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND STEPHENSOn 26 November 1982 the National Labor Rela-tions Board issued its Decision and Order' in theabove-entitled proceeding in which it affirmed Ad-ministrativeLaw Judge Frederick C. Herzog'sfinding that the Respondent violated Section8(a)(5) and (1) of the National Labor RelationsAct, by repudiating its tentative agreements withHotel Employees and Restaurant Employees Inter-nationalUnion, Local 703, AFL-CIO (the Union)on the subjects of meal credits and cost-of-livingincreases inwages.On 23 September 1983 theBoard notified the parties that it had decided, suasponte, to reconsider its decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Having again reviewed the record in this pro-ceeding,we have decided to overrule the earlierdecision finding the violation.This case presents the question of whether therepudiation of tentative agreements reached in thecourse of collective bargaining, standing alone,constitutes bad faith in contravention of the Re-spondent's bargaining obligations.We hold that, inthe circumstances of this case, it does not.The facts, as more fully set forth by the judge,are asfollows.The Respondent and the Unionhave had a collective-bargaining relationship fornumber of years, with their most recent contracthaving been effective from 1 April 1975 to 31March 1980. The parties met on 28 and 29 Febru-ary 19802 to negotiate a successor collective-bar-gaining agreement. The Respondent was represent-ed in negotiations by its attorneys,Wilson Clarkand Albert Tomigal. The Union was representedby its attorney, David Silver, as well as by localand international union officials. Clark advised theUnion at the inception of bargaining that althoughhe and Tomigal were generally authorized to nego-tiate and reach agreement, certain items would re-quire more specific authorization of the Respond-265 NLRB 506Unless otherwise indicated, all dates are 1980ent.Clarkstatedthatarrangementshad been madebetween his client and him that he could reachsomeoneby telephone at any reasonable hour toseek additional authority. The parties agreed at thebeginningof bargaining that each reserved theright to add to,delete,change, ormodify any pro-posalor amendmentduringnegotiations.TheUnion additionally noted thatany agreementreachedwould be subject to ratification of themembership.On the second day ofbargaining,the parties hadmade sufficient progress that Clark broached thepossibility of a specific package agreement. Clarkspecified that he could not make such an offerwithout his client's authorization, but solicited theUnion's responseif the package offer were to bemade.The union negotiators indicated that theywould be willing to agree to the proposalsuggest-ed by Clark, and Clark then left thenegotiatingtable to telephone his client.After obtaining the telephonic authorization ofRichard Hall, an official of the Respondent whohad been identified by Merrell Williams as the indi-vidual with whom Attorney Clark should have hisdealings regardingthenegotiations, 3Clark re-turned to thenegotiatingtable and advised theUnion that he had the authority to make the pack-age offer previously discussed by the parties. TheUnion accepted the offer, which included proposalsregardingmeal credits and cost-of-living increases,and Union Attorney Silver agreed to prepare adocumentmemorializingthe agreement.After the meeting, Clark again called his clientand this time spoke with Merrell Williams, owneror part owner of all the restaurants covered by theparties'contracts.Williams informed Clark thatClark did not have the authority to make the pro-posals in the parties' agreement concerning cashpaymentsin lieuof meals and cost-of-living wageincreases.Clark toldWilliams that he had beentalking with Hall about these proposals, and that hehad mistakenly believed that Hall was getting hisdirections fromWilliams.Williams told Clark thathe had to see what the cost-of-living increasewould do to operations, that several of the coffeeshops werelosingmoney, and that he just did notknow at that point what he was going to do. Wil-liams agreedto consider the proposals and adviseClark of his decision.On 5 March Williams informed Clark that hewould not abide by the agreements regarding mealcreditsor cost-of-living increases.On the same'According to Clark, Hall is the comptroller for Williams BrothersMarkets, Inc , a partner in some of the Farm Boy Restaurant operationsinvolved in the case, and the bookkeeper,in general,for the Respond-ent's restaurant operations279 NLRB No. 13 MERRELL M. WILLIAMS83date,Clark telephoned Union Attorney Silver toadvise him of Williams' position. Clark offered toresume negotiationsand explainedhis embarrass-ment in having erroneouslyassumedthatWilliamshad authorized the offer regardingthese items.Clark told Silver that Williams could not agree tothe proposals because the Respondentwas losingmoney at several of the restaurants, and indicated awillingnesson the part of the Respondent to allowthe Union to look at its books. The Union thereaf-ter refused to meet and bargain further with theRespondent and, on 17 March, conducted a ratifi-cation meeting at which the membership approvedthe package agreementincludingthe two repudiat-ed provisions. On 25 August 1981, over a yearlater, the Union presented the Respondent with acopy of their "agreement" for execution.The judge found the Respondent's failure tomake sure that it had clear channels of communica-tion between itself and its negotiator to be incon-sistentwith its duty tobargainin good faith, butconcluded that the Respondent's violation did notstem from any defectin its grantof authority toClark.He found, rather, that the Respondent vio-lated the Act by repudiating its tentative agree-ments on the subjects of meal credits and cost-of-living increases which had been explicitly and ad-mittedly authorized by the Respondent throughHall, an officer of the Respondent cloaked with os-tensible authority to reachagreement.The viola-tion found, therefore, was premised on the Re-spondent's repudiation of these earlieragreements.We disagree, and find that the Respondent's with-drawal of these provisions does not constitute badfaith in the circumstances of this case.Unlike the refusal to execute an agreed-uponcontract,which is a per se violation of Section8(a)(5) and (1) of the Act because it demonstrates arefusal to acknowledge and abide by the fruits ofbargaining, the withdrawal of tentativeagreementsreached prior to the formation of a legally enforce-able contract represents only one factor to be con-sidered in determining good- or bad-faith bargain-ing.4 In ruling on an allegation that a party hasfailed to bargain in good faith, it is well establishedthatwe look to the totality of circumstances re-flecting the party's bargaining frame of mind.Rhodes-Holland Chevrolet,146 NLRB 1304 (1964).We have previously declined to find employerswho withdrew provisions on which tentativeagreement had been reached during negotiations tohave failed in their bargaining obligations when theemployer's explanation for its retraction did not in-dicate a lack of good faith. SeeOlinCorp., 248NLRB 1137, 1141 (1980);LogginsMeat Co., 206NLRB 303, 309 (1973);Food Service Co., 202NLRB 790, 802-803 (1973).In this case, the Respondent's negotiator madean offer to the Union believing he had the author-ity to do so. When it became clear that the Re-spondent would not approve the proposals, the ne-gotiator immediatelywithdrew from the agree-ments, offering a reason for so doing, and furtheroffered to immediately resume bargaining. TheUnion, which had not yet submitted the proposaltomembership for ratification or taken any actionin reliance on the parties' tentative agreement, re-fused to bargain further. The Respondent's expla-nation for its retraction of its prior agreement re-garding the two provisions constitutes sufficientgood cause to rebut any inference of bad faith ar-guably arising from that action. Further, the Re-spondent offered to substantiate its explanation byopening its books to the Union and to resume bar-gaining in an effort to reach agreement. There isno other indication that the Respondent was with-drawing from the agreements in order to frustratethe bargaining process or avoid reaching a con-tract.Accordingly, we overrule the original Deci-sion and Order and shall dismiss the complaint.ORDERThe complaintis dismissed.4As noted by the judge, the General Counsel refusedto issue a com-plaint alleging that the parties hadreacheda complete agreement Nordoes the General Counsel challenge the Respondent's legalright to with-draw from its tentative agreement on the proposals prior to the unionratification voteWhat the General Counsel contends is that the act ofrepudiating these tentative agreements evidences bad faith